Most strenuous insistence appears in appellant's motion urging that the alleged dying declaration introduced on behalf of the State, was not admissible, and we have been led to carefully *Page 435 
examine the testimony bearing upon the admissibility of same in the light of the objections urged thereto. As to the predicate on the facts, — death of deceased occurred September 17, 1917, and resulted from pneumonia approximately caused by the gunshot wound inflicted by appellant. Deceased was in a sanitarium from August 27th, the date he was shot, till he died. Dr. Southard testified that there was improvement in the condition of deceased following the operation after injury, but the pneumonia resulting from the injury set in and caused death. The doctor said that deceased expressed himself that he would get well. That he saw deceased the afternoon preceding, and also the night of his death but did not remember hearing deceased make any statement at either of said times of any expectation of recovery. He testified that when he saw deceased on these two last mentioned occasions his condition was critical, that his pulse was very high. Death came about two o'clock on the morning of the 17th. The county attorney of the county called on deceased at the sanitarium between one and three o'clock the afternoon of the 16th, and the dying declaration was made and reduced to writing by him on the occasion of said visit. Dr. Southard testified that he heard from the nurses or from Dr. Bunkley that said declaration or statement had been made by deceased, and in response to the question as to whether he heard deceased make any statement about getting well after that, witness said he did not know. The purported dying declaration, according to the testimony of the county attorney, was made by deceased freely and voluntarily and after a statement by deceased to witness that he could not get well, that he was going to die. The statement was made by deceased in a very low voice, but was taken down by witness in almost the language of deceased.
The taking of the statement was within twelve hours of the death of deceased. Pneumonia had set in. The condition of deceased was known to be very critical. This condition evidently must have been known to deceased himself, to have caused him to make to the county attorney the statement that he was not going to get well but was going to die, a statement variant from that theretofore made by him to Dr. Southard. Turning to our statute, Article 808, C.C.P., and observing the four things there laid down as prerequisites to and forming the predicate for the introduction of a statement as a dying declaration, and asking ourselves whether the testimony as to the existence of these conditions appear in the instant case, we make this observation: The State contends that the predicate was sufficiently laid; the accused, that it was not. In such case courts must either decide for themselves such issue or submit it to the jury. In the instant case the learned trial court gave to the appellant the benefit of possible doubt and submitted the question to the jury, instructing them that unless the State had established beyond a reasonable doubt each of the four grounds made a necessary part of the predicate by Article 808, supra, they should *Page 436 
not consider said declaration for any purpose. The charge of the court on this point is as follows:
"In order to render the dying declaration of deceased competent evidence it must be satisfactorily proved (first) that at the time of making such declaration he was conscious of approaching death and believed there was no hope of recovery; (second) that such declaration was voluntarily made and not thru the persuasion of any person; (third) that such declaration was not made in answer to interrogatories calculated to lead the deceased to make any particular statement; (fourth) that he was of sane mind at the time of making the declaration; and unless the State has proved to your satisfaction all four of said conditions, then you will not consider the statement read in your presence as the dying declaration of deceased for any purpose."
We are at a loss to know what more the court could do. He certainly would not have been justified in rejecting the testimony and holding that the declaration was not admissible.
The objections directed at particular parts of this dying declaration were sufficiently considered in our original opinion. The fact that the county attorney stated that he wrote the words "on the 27th of August, 1917," and that he would not be positive that deceased used these words, would justify neither this court nor the trial court in rejecting same and in refusing to submit this phrase of the dying declaration to the jury. We observe that said witness did state that deceased told him "on what day that happened." This statement appearing in the testimony, and there being no controversy as to the date of the killing or that the facts contained in and referred to in the dying declaration related to an occurrence on said date, we could not estimate or conclude any damage possible to appellant from the admission of this part of the dying declaration. In Walker v. State,88 Tex. Crim. 389, this court went into an extended discussion of the law of dying declarations, and same appears applicable to the conditions now under discussion.
Finding ourselves unable to agree with appellant, the motion for rehearing will be overruled.
Overruled.